Citation Nr: 1642164	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  12-13 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 



INTRODUCTION

The Veteran served on active duty from December 1968 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a December 2009 letter of denial of disability benefits from the Social Security Administration (SSA) that listed medical evidence that is not currently of record.  To date, complete records from the Social Security Administration have not been requested or associated with the file.  Such should be done on remand.  

In March 2010, the Veteran's VA physician submitted a statement that the Veteran was receiving treatment for peripheral neuropathy of the upper and lower extremities.  Of record are VA treatment records dated until January 2010, only, and it is unclear upon what medical records that opinion was based.  Accordingly, more recent VA treatment records should be obtained.  Thereafter a supplemental medical opinion should be obtained as the 2010 VA medical opinion did not address aggravation.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available records for the Veteran from the Social Security Administration pertaining to his application for disability benefits.

2.  Obtain all outstanding treatment records, including VA treatment records since January 2010. 

3.  Thereafter, obtain a supplemental medical opinion which addresses the etiology of the Veteran's neurological complaints of the upper and lower extremities.  The Veteran need not be scheduled for physical examination unless such examination is found to be necessary by the VA opinion provider.  All pertinent findings should be reported in detail.  After review of the entire record, to include all private and VA medical treatment records, the opinion provider is requested to identify any current neurological disabilities of the lower extremities, to include radiculopathy and/or diabetic neuropathy, if present, and provide an opinion, with accompanying rationale, as to the following:

a. Is it at least as likely as not (50 percent probability or higher) that any current neurological disability of the upper or lower extremities is causally related to the Veteran's service-connected diabetes?
b. Is it at least as likely as not (50 percent probability or higher) that any current neurological disability of the upper or lower extremities is aggravated by the Veteran's service-connected diabetes?
c. Is it at least as likely as not that any current neurological disability of the upper or lower extremities is the result of the Veteran's herbicide exposure in service? [For the purposes of this examination, herbicide exposure is presumed.] 

The medical rationale for any opinion expressed must be provided.

4.  Then, readjudicate the claims.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


